Dismissed and Opinion Filed December 23, 2019.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-01179-CV

CONTINENTAL HERITAGE INSURANCE COMPANY, AGENT, PAT KINNARD DBA
                PAT KINNARD BAIL BONDS, Appellant
                              V.
                  THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F15-34067-L

                             MEMORANDUM OPINION
                          Before Justices Molberg, Reichek, and Evans
                                  Opinion by Justice Molberg
       Before the Court is appellant’s motion to dismiss the appeal with prejudice. Pursuant to

Texas Rule of Appellate Procedure 42.1(a), we grant the motion and dismiss the appeal with

prejudice. See TEX. R. APP. P. 42.1(a)(1).




                                                /Ken Molberg//
                                                KEN MOLBERG
                                                JUSTICE

191179f.p05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

 CONTINENTAL HERITAGE                              On Appeal from the Criminal District Court
 INSURANCE COMPANY, AGENT, PAT                     No. 5, Dallas County, Texas
 KINNARD DBA PAT KINNARD BAIL                      Trial Court Cause No. F15-34067-L.
 BONDS, Appellant                                  Opinion delivered by Justice Molberg,
                                                   Justices Reichek and Evans participating.
 No. 05-19-01179-CV        V.

 THE STATE OF TEXAS, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal with
prejudice.


Judgment entered this day 23rd of December 2019.